Citation Nr: 1644372	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964 and from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On an August 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ); however, prior to being scheduled for the hearing he cancelled his request.  Accordingly, his request for a hearing is considered withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.074(d) (2015).

In January 2015, the Board remanded this appeal in order to obtain potentially related records from the Social Security Administration (SSA).  In April 2015, the RO requested these records and the SSA returned a negative response, indicating that there were no medical records.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests in symptomatology that affects most areas, to include work, family relations, judgment, thinking, and mood, more nearly approximating the criteria corresponding to a 70 percent rating pursuant to            38 C.F.R. § 4.130, Diagnostic Code 9411.

2.  The Veteran's service-connected disabilities prevent him from being able to secure and maintain substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total rating based on individual unemployability due to the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard March 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  In April 2015, records from the SSA were requested, however the SSA's response was negative.

The Veteran was provided VA medical examinations in April 2011 and May 2013.  These examinations, along with the expert medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating Evaluation

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where it is not possible to separate the effects of a nonservice-connected condition from a service-connected disorder, reasonable doubt should be resolved in the claimant's favor and all symptoms and effects attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Although a veteran's symptomatology is the primary consideration in assessing a veteran's disability rating based on a mental disorder, there must also be a factual conclusion as to the extent of occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evaluation of PTSD should be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  38 C.F.R. § 4.126(a).  


B.  Analysis

The appeal period before the Board begins on March 4, 2010, one year prior to the date VA received the claim of an increased rating for PTSD.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a 70 percent rating for PTSD is warranted for the entire appeal period.

The Board's conclusion is supported by the Veteran's occupational and social impairment in most areas, to include work, family relations, judgment, thinking, and mood.  The medical examinations of record show that the Veteran grapples with both PTSD and personality trait disorder, narcissistic, and that the effects of these two conditions cannot be separated; thus, all mental health defects are attributed to the service-connected PTSD for the purposes of this evaluation.  See Mauerhan, 16 Vet. App. at 436.  

The April 2011 and May 2013 VA examinations, as well as VA treatment records and lay statements from the Veteran and his spouse and son, show that his mental health problems manifest in chronic symptoms of intrusive thoughts about combat, flashbacks, feelings of detachment and estrangement from others, anxiety, nervousness, suspiciousness, hypervigilance, exaggerated startle response, night disturbances and sweats, anger dyscontrol with occasional instances of verbal and physical violence, an inability to maintain effective work relationships, and an inability to interact cordially with authority figures.  More recently, the Veteran has been prescribed antidepressants due to worsening depression and feelings of melancholy that have been persistent since the military.  See July 2016 VA Psychological Evaluation.  Indeed, he reported having "little interest or pleasure in doing things [for] several days" and "feeling down, depressed, or hopeless [for m]ore than half the day."  See July 2016 VA Mental Health Progress Note.

The Veteran's mental health problems have also resulted in several functional effects not listed in the rating schedule.  He has reported being confrontational in the workplace and holding a mistrust of government and those who work for the government.  See Statement Attached to February 2011 VA Form 21-8940.  He reported that he cannot tolerate incompetent people and that he could not work for someone who was not in the military or who is younger or less experienced than him.  Id.  His anxiety prevents him from driving a car, flying on a plane, using elevators, and from being alone, though especially at night.  See August 2012 buddy statement from his son.  He rarely eats food without Tabasco sauce, a carry-over from a habit formed during active service.  See October 2014 letter.  He also previously carried a concealed firearm for protection but it was never discharged and he has since stopped carrying it.  Id.

The Board finds that the medical and lay evidence of record make it clear that his mental health symptoms the functional effects have a chronic impact on most areas, to include work, family relations, judgment, thinking, and mood.  With regard to work, his anger dyscontrol and inability to deal with authority figures caused him to lose his job in 1996.  More recently, he applied for vocational rehabilitation but was denied, in part, because of his unstable mental state and his abrasive and uncooperative manner.  See June 2013 Vocational Rehabilitation Memorandum.  His disability has affected his family relations in that he has reported that he has never told his wife or children that he loves them and because his wife and children have both credibly reported that he cannot be left alone; essentially, they have to be with him almost all of the time.  His anger dyscontrol and distrust of authority figures have affected his judgment and thinking, causing him to be suspicious and distrustful of others and engage in verbal and physically violent behavior.  Lastly, his mood has been affected by his feelings of depression and resulted in him being down, depressed, and hopeless and having a disinterest in engaging in social activities.  Based on the severity and chronicity of the Veteran's symptoms, and their wide-ranging effects on multiple areas of his life, the Board concludes that his PTSD more nearly approximates the criteria corresponding to a 70 percent rating pursuant to DC 9411.  38 C.F.R. § 4.7.  The Board resolves all reasonable doubt in the Veteran's favor and finds that a 70 percent rating pursuant to DC 9411 is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.        §§ 4.1, 4.3, 4.130.

The Board has considered a total, 100 percent rating but finds that it is not warranted at any point during the appeal period.  Symptoms indicative of a 100 percent rating include gross impairment of thought process and communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, and loss of memory for names of close relative, own occupation, or own name.  A review of the claims file shows that the Veteran has not presented symptoms of such severity.  While the Board acknowledges that the Veteran's anger dyscontrol has resulted in instances of inappropriate behavior and danger of hurting oneself or others, these occurrences have been sparse and have generally not risen to the level of severity or chronicity exemplified by the symptoms listed in the rating schedule as consistent with a 100 percent rating.  The Board also notes that the Veteran has not shown total social impairment as he has been married for over forty years, has a relationship with his wife and children, has a few friends, and is involved with several veterans organizations.  Accordingly, there is no doubt to be resolved, a total, 100 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411.

The Board has considered whether a staged rating is warranted, however, as noted above, it believes that a 70 percent rating is warranted for the entire appeal period.  At no point during the appeal period have his symptoms or their functional effects more nearly approximated a higher, 100 percent rating.  Accordingly, the application of a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

In summary, the Board finds that a 70 percent rating is warranted for PTSD for the entire appeal period.

III.  TDIU

The Veteran also seeks entitlement to a TDIU.  While the Board observes that this has been adjudicated as a separate claim from the increased rating claim for PTSD, it is also considered part-and-parcel of that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2007).  For the reasons that follow, the Board finds that a TDIU is warranted for the entire appeal period.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As the Veteran is rated at 70 percent disabling for the entire appeal period, the Board may evaluate this claim for a TDIU on a schedular basis.

A review of the claims file shows that the Veteran maintains service connection for a number of disabilities: PTSD (rated as 70 percent disabling), coronary artery disease (rated as 10 percent disabling prior to May 23, 2013, and 30 percent thereafter), type II diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), cataracts associated with type II diabetes mellitus (rated as 10 percent disabling from September 26, 2012), scars, status-post coronary artery bypass graft, associated with coronary artery disease (rated as noncompensable), bilateral hearing loss (rated as noncompensable), and erectile dysfunction (rated as noncompensable).

The Veteran's educational and work history shows that he graduated from college and was employed in a full-time administrative role at a federal hospital from October 1974 through November 1996, though there was a period of 42 months from 1984 to 1987 where employment with the hospital ceased.  See March 2011 VA Form 21-8940.  He reported that he was forced to resign from the federal hospital due to insubordination.  Id.  Thereafter, he started his own payday lending business.  He worked in this business until 2005, at which point the business ended for reasons unrelated to his disabilities.  He has not worked since.

In April 2011, the Veteran underwent a VA examination to evaluate the severity of his PTSD and the examiner determined that his PTSD would not prevent him from securing or maintaining substantially gainful employment.  The Veteran's employment picture was again considered in a May 2013 general medical examination, which found that the Veteran's disabilities do not interfere with gainful employment, sedentary or otherwise.  The examination report noted that the Veteran is able to lift about 50 pounds, sit for over 2 hours, stand for 15 minutes, and walk for 30 minutes.

In contrast to these medical examinations, the Veteran and his family have reported that his service-connected disabilities do impair his ability to secure and maintain gainful employment.  His PTSD results in him being unable to drive a car to commute to work, as well as anger dyscontrol and an inability to effectively interact with authority figures and co-workers.  The Veteran has also noted that he has vision, hearing problems, and dizziness that affect his ability to work.  See August 2013 letter.

The Board observes that the Veteran also applied for vocational rehabilitation but was denied access to the program.  In a June 2013 memorandum, a vocational rehabilitation counselor wrote that due to his mental health not being stable, his abrasive and uncooperative manner, and the impairments that he has from his service-connected disabilities, it has been determined that he is not feasible for employment.

Reviewing this evidence, the Board assigns more weight to the opinion of the vocational rehabilitation counselor than the conclusions of the April 2011 and May 2013 VA examiners based on the vocational rehabilitation counselor's specialized expertise as it pertains to the issue of employability.  The Board also finds that the Veteran and his family's statements weigh in favor of his claim.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities do prevent him from being able to secure and maintain substantially gainful employment.  38 U.S.C.A. §§ 1155, 5107(b);           38 C.F.R. §§ 3.102, 4.3, 4.16.  Entitlement to a TDIU is warranted.


ORDER

A disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing monetary benefits.

A TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


